Case 1:11-cr-00581-JFK Document 93 Filed 11/18/19 Page 1of5

AO 245D (Rey. 09/19) Judgment in a Criminal Case for Revocations {form modified within District on Sept. 30, 2019)
Sheet |

UNITED STATES DISTRICT COURT

Southern District of New York

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
¥. ) (For Revocation of Probation or Supervised Release)
ROBERT LEE MILES ‘

) Case No. 1:14 CR G0581-001 (JFK)
) USM No. 65403-054
Donald Yannella, Esq.

THE DEFENDANT: Defendant's Attorney

Wi admitted guilt to violation of condition(s) 2 of the term of supervision.

(was found in violation of condition(s) count(s) after denial of guilt,

The defendant is adjudicated guilty of these violations:

Violation Number Nature of Violation Violation Ended
2 Use of a controlled substance, to wit, cocaine, mandated 08/13/2019
condition.

The defendant is sentenced as provided in pages 2 through £ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

Wf The defendant has not violated condition(s) _ 1 and is discharged as to such violation(s) condition.

It is ordered that the defendant must notify the United States attorney for this district within 30 days ofany
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.; 1895 11/15/2019

 

Date of Imposition of Judgment

Defendant's Year of Birth: 1964 Ja AK, L Chan.
Le A

City and State of Defendant’s Residence: Signature of Judge
Detained

HON. JOHN F. KEENAN, U.S.D.J.

 

Name and Title of Judge

| " eon - Date *
USDC SDNY
WH OOCUMENT

ELECTRONICALLY FILED |
1 GC it =
HW DATE FILED: (cl

    
         
 

 

 
Case 1:11-cr-00581-JFK Document 93 Filed 11/18/19 Page 2 of 5

AO 245D (Rey. 09/59) Judgment in a Criminal Case for Revocations

DEFENDANT: ROBERT LEE MILES

Sheet 2— Imprisonment

CASE NUMBER: 1:11 CR 00581-001 (JFK)

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total

term of:

7 months (Credit for time served)

(Wf The court makes the following recommendations to the Bureau of Prisons:

The Court recommends that the defendant be incarcerated in Fort Dix, NJ

{The defendant is remanded to the custody of the United States Marshal.

( The defendant shall surrender to the United States Marshal for this district:

Cl at Oam O pm on

 

0 as notified by the United States Marshal.

(1 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
[1 before 2 p.m, on
© as notified by the United States Marshal.

 

as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

Judgment —Page 2 of —t—

 

with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

By

 

 

DEPUTY UNITED STATES MARSHAL
Case 1:11-cr-00581-JFK Document 93 Filed 11/18/19 Page 3 of 5

AO 245D (Rev, 069/19) — Judgment in a Criminal Case for Revocations
Sheet 3 — Supervised Release vw

Judgment—-Page 3 of f
DEFENDANT: ROBERT LEE MILES
CASE NUMBER: 1:11 CR 0581-001 (JFK)

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

2 years.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
* You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance, You must submit to one drug test within [5 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
O The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. (check ifapplicable}

4, O You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable}

5. You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

6. [© You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, ef seq.)
as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
where you reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)

7.  O You must participate in an approved program for domestic violence. (check ifapplicable)

No

 

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
Case 1:11-cr-00581-JFK Document 93 Filed 11/18/19 Page 4 of 5

AQ 245D (Rev. 09/19} — Judgment in a Criminal Case for Revocations
Sheet 3A -— Supervised Release

Judgment—-Page 4 of
DEFENDANT: ROBERT LEE MILES
CASE NUMBER: 1:11 CR 00581-0014 (JFK)

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

i. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
different time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
and when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
from the court or the probation officer.

4, You must answer truthfully the questions asked by your probation officer.

5, You must live at a place approved by the probation officer, If you plan to change where you live or anything about your living
arrangements (such as the people you live with}, you must notify the probation officer at least 10 days before the change. If
notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
officer within 72 hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. ‘You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
officer within 72 hours of becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
permission of the probation officer.

9, Ifyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.

12. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

 

 
Case 1:11-cr-00581-JFK Document 93 Filed 11/18/19 Page 5of5

AQ 245D (Rev. 09/19) — Judgment in a Criminal Case for Revocations
Sheet 3D — Supervised Release wv Lf

Judgment—Page ; 5 of 5
DEFENDANT: ROBERT LEE MILES

CASE NUMBER: 1:11 CR 00581-001 (JFK)

SPECIAL CONDITIONS OF SUPERVISION

1) The defendant will participate in an inpatient or outpatient drug treatment program as directed by the Probation Officer.

2) The defendant shall submit his person, residence, place of business, vehicle, or any other premises under his control to
a search on the basis that the probation officer has reasonable bellef that contraband or evidence of a violation of the
conditions of the release may be found. Tine search must be conducted at a reasonable time and in reasonable manner.
Failure to submit to a search may be grounds for revocation. The defendant shall inform any other residents that the
premises may be subject to search pursuant to this condition

3) The defendant shail be supervised by the district of residence.
